141 Ga. App. 17 (1977)
232 S.E.2d 365
JONES
v.
THE STATE.
53241.
Court of Appeals of Georgia.
Argued January 6, 1977.
Decided January 11, 1977.
E. Earl Seals, for appellant.
E. Mullins Whisnant, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
WEBB, Judge.
Larry Jones was tried and convicted of first degree forgery and sentenced to serve two years in the penitentiary. He appeals, asserting that the trial court erred in failing to direct a verdict of not guilty because the state failed to prove that he had knowledge that the check was forged or that he had an intent to defraud, which are elements of the crime of forgery in the first degree (Code Ann. § 26-1701); and in denying his motion for new trial on the general grounds. We affirm the trial court.
Briefly stated, the evidence adduced upon the trial was as follows: Cindy Kinsey testified that she was a teller at the Farmers and Merchants Bank in Harris County on January 2, 1976; that on that day Larry Jones presented to her for cashing a welfare check dated January 1 in the amount of $148 payable to Mrs. Suzziette Jones; that the check was endorsed "Larry Jones" and "Mrs. Suzziette Jones"; that she had seen Larry Jones around town and knew him; and that she stamped the check with her teller stamp and gave him $148. She identified Larry Jones in court as a person who presented the check to her. A copy of the check was attached to the indictment.
Suzziette Jones testified that Larry Jones was her brother-in-law; that she had been receiving welfare checks for almost a year prior to January, 1976; that she normally received checks on the first of the month; that she did not get the check dated January 1, 1976; that the name "Mrs. Suzziette Jones" endorsed on the back of that check was not her signature and she did not receive any proceeds from the check. She also stated that she sent her niece to the post office in Pine Mountain for the check and the niece was told that "a boy" had come and gotten it.
Larry Jones denied that he had signed either name endorsed on the check, or that he presented the check to the bank to be cashed. As rebuttal, the Pine Mountain Chief of Police testified that he prepared a photograph lineup consisting of five photographs, including one of Larry Jones, and that Cindy Kinsey (the bank teller) picked out Jones' photo as being the one who cashed the check.
*18 Knowledge, like intent, is a question of fact which is seldom capable of proof by direct evidence. Code Ann. § 26-605; Cobb v. State, 76 Ga. 664 (1885); Walker v. State, 127 Ga. 48, 50 (56 S.E. 113) (1903). The evidence here did not demand a verdict in the defendant's favor and was amply sufficient to support the jury's conviction. Taylor v. State, 128 Ga. App. 13 (195 SE2d 294) (1973).
Judgment affirmed. Deen, P. J., and Marshall, J., concur.